Citation Nr: 0627535	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for neurodermatitis, 
claimed as eczema and psoriasis.  

2.  Entitlement to service connection for neurodermatitis, 
claimed as eczema and psoriasis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The veteran requested a hearing before a member of the Board 
at the RO in his March 2004 Substantive Appeal.  He was 
scheduled for such a hearing in May 2005, but he failed to 
report for that hearing.  In August 2006, the veteran's 
request for a new hearing was denied.  See 38 C.F.R. § 20.704 
(2005).  

The veteran's claim was previously the subject of previous 
decisions.  The Board has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The additional evidence presented since a December 1980 
decision by the Board is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

2.  The currently demonstrated psoriasis/lichen simplex is 
shown as likely as not to have had its clinical onset during 
the veteran's period of military service.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a skin disorder has been submitted.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
skin disability manifested by psoriasis/lichen simplex is due 
to disease that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.306 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given the favorable action taken hereinbelow, no further 
assistance in developing the facts pertinent to this matter 
is required at this time.  

In this case, the veteran's original claim of service 
connection for a skin disorder was denied by the Board in a 
decision promulgated in December 1980.  

The veteran applied to reopen his claim in January of 2003.  
In a rating decision promulgated in September 2003, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  

The December 1980 decision of the Board in this case is 
considered to be final under 38 U.S.C.A. § 7104(a).  Hence, 
the Board must first determine whether new and material 
evidence has been received to reopen the claim.  

Since the December 1980 decision, the veteran has submitted 
treatment records dated from February 1997 to May 2003 from 
the New England Dermatology.  

The veteran also submitted a private doctor's statement from 
May 2003.  This doctor reported treating the veteran since 
1977 and diagnosing the veteran, who was still serving in the 
military, with psoriasis vulgaris.  The doctor reported the 
condition was a chronic longstanding condition which had 
required intermittent treatment.  

Finally, the veteran underwent a VA examination in August 
2003.  The veteran reported that he was diagnosed with 
eczematous dermatitis before his admission to the Navy.  He 
reported that the dermatitis was minimal and would come and 
go.  

During military training, he reportedly developed dermatitis 
in the groin and buttocks regions.  The veteran reported that 
eruptions would occur off and on and that he was treated at 
various military bases.  

On examination, the veteran had psoriasis in his nail beds, 
mild scaling of his eyelids and bilateral hips, and more 
significant scaly rash of his underarms.  He had a current 
outbreak in the groin region that was painful and moderately 
severe.  He had a more severe outbreak in his lower groin and 
buttocks regions.  

The medical examiner stated the veteran had a history of 
psoriasis/lichen simplex that developed during his military 
service and was well documented in the military records.  The 
examiner also reported a history of dermatitis eczema that 
existed before service.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  

Accordingly, it must be considered to be new and material for 
the purpose of reopening the claim of service connection for 
a skin disorder.  

Given the nature of the submitted evidence, the Board will 
undertake a de novo review of the record at this time.  In 
view of the favorable outcome, there exists no possibility 
that the veteran will be prejudiced by such action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board observes initially that the veteran's service 
entrance examination of March 1974 noted the presence of 
eczematous dermatitis on both ears.  

In March 1975 the veteran complained of having "jock rash" 
ongoing since boot camp.  The veteran reported topical creams 
were ineffective.  The veteran was treated on various 
occasions for this condition, including in May 1975, October 
1975, March 1976, June 1976, November 1976, April 1977 and 
March 1978.

In the May 1975 service record, the medical examiner noted a 
history of "chronic recurrent inguinal dermatitis."  The 
veteran reported antifungal creams offered little relief.  

In the October 1975 record, the veteran reported recent 
limited duty due to neurodermatitis in the groin region.  He 
requested an extension of the limited duty.  He was advised 
to refrain from vigorous exercise that might cause excessive 
sweating thus aggravating his "groin dermatitis."  

In the March 1976 record, the examiner noted dermatitis 
around the buttocks.  The veteran was prescribed a cream for 
the symptoms.  In the June 1976 record, he reported to the 
clinic for moist erythematous, fissured eruption with 
cracking and blistering in the buttocks region that had been 
ongoing for 5 months.  

In November 1976, the veteran was admitted to the clinic for 
dermatitis in the groin and buttocks regions that had 
progressively worsened over 2 year duration.  The veteran was 
diagnosed with chronic lichen simplex.  The veteran was 
advised to continue using the creams previously prescribed to 
treat the skin condition.  The medical examiner was unable to 
offer a prognosis because "the origin of his problem is not 
well understood."

In the April 1977 record, the veteran complained of a 
continual rash around the groin and buttocks.  The veteran 
described treatments that offered mild improvement.  However, 
he still experienced the symptoms with exercise.  

Finally, in a March 1978 record, the veteran reported the 
skin condition began in 1975.  The examiner noted that the 
veteran had previously been seen in the clinic several times 
and prescribed several medications for the skin condition 
with little relief.  The examiner requested a dermatology 
consultation and change in medication.  

Subsequent to service, the veteran underwent a VA examination 
in March 1979.  He was diagnosed with chronic 
neurodermatitis.  The treatment records from a private 
medical facility from February 1997 to May 2003 serve confirm 
a history of chronic skin disease since service.  

The VA examination in August 2003 noted the history of this 
chronic skin disease in the groin and buttocks regions.  The 
veteran reported having much skin exposure to jet fuels, 
lubricants and hydraulic fluids during his service.  

The Board finds the evidence in this case to be in relative 
equipoise in showing that the currently demonstrated 
psoriasis/lichen simplex as likely as not had its clinical 
onset during service.  

In resolving the benefit of the doubt in the veteran's favor, 
the Board finds that service connection for the disability 
manifested by psoriasis/lichen simplex is warranted.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a skin disorder.  

Service connection for psoriasis/lichen simples is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


